Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 1o0f 10 PagelD #: 1

aoe Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA] [| ED

SEP 8 0 2020

| NP A) : THOWIAS DUNS ONT U.S. DISTRICT COURT-WVND
DAVID. YN TIENT HAM CLARKSBURG, WV 26301

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
A on
V. Civil Action No.: 3 -AOCVU IPG

 

(To be assigned by the Clerk of Court)

VLAGS HER divi dually (, sh
GREGORY WIKMS Bot, 0

ECL CER WILLIS ricdtvdual’y ~TeumBle
PEFICER HACK MEY sctiv'dielly Co

Enter above the full name of defendant(s) in this action

L. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

ll. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: UP YE SL Lue A/ Inmate No. BAREL-A5F7

Address: PLE: Li fB 2X Zs » batt 2 toa ia V1} (S,
Vd

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 2 of 10 PagelD #: 2

B.1

B.2

Attachment A

Name of Defendant: WM AS S HER

Position: 74 le LEER

Place of Employment: HA ZE\ VAN LAS

Address: LL bay 200 BRUCETON MY]
LUV 265 55° :

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 6-Yes 4 No

If your answer is “YES,” briefly explain; c% © 1_[ Sr AROHT le
and talk NG Plaine TREN THATS
aire WS BTry. —Do ane *ad te

\ Jor

 

Name of Defendant: CRE iL Ge OR Y a TM 5

Position: DOC TAP.

Place of Employment: HAZElToON 7 wes P

Address: Pi BOX LDOO BRUCE TON MATL
WY £6505 ?

Was this Defendant acting under the nt color of federal state
es

 

 

law at the time these claims occurred? O No

If your answer is “YES,” briefly explain: He af “ce — A ‘Wa +n
P\ aA «a £C Tf 7 W. 0 Nes t ae
needs Comm ier 4 ORR sat

 

 

 

Name of Defendant: /{\-T S

Position: OFETQER.

Place of Employment: HAZEL TAN TLSY

Address: -€ 7, Box O00 BRIACETON MILLS
NY X65 R5 <

Was this Defendant acting under the authority or color of federal state

law at the time these claims occurred? Yes O No

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 3 of 10 PagelD #: 3

Attachment A

If your answer is “YES,” briefly explain: Wi Leja) fr de 2

a

With Me aid Vn ppetecetoiea

 

 

 

 

B.3. Name of Defendant: Pok NE v
Position: AF J oT OER,
ae or empeynene ABAZELTAN 7423 P
Address: BX #£BBSh |
BRILCETON NALLS We LOS #5

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: / 2¢ A NMA Fv
diad Le/ i ; 4 Le ¢ A cL ee th e tiny, on

oft. AE al

 

 

B.4 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 4 of 10 PagelD #: 4

Attachment A

B.5 Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

I. PLACE OF PRESENT CONFINEMENT

if. a ep os ff
Name of Prison/ Institution: Lt 4A 7) TEN TZ &

A. Is this where the events concerning your complaint took place?
Yes O No

If you answered “NO,” where did the events occur?

 

B. Is there a prisoner grievance procedure in the institution
where the events occurred? Yes O No
C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
Yes O No

D. If your answer is “NO,” explain why not:

 

 

 

 

E. If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document1 Filed 09/30/20 Page 5of10 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1
LEVEL 2
LEVEL 3

 

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

 

 

 

 

 

 

 

 

 

 

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? 0 Yes oNo
B. If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”
1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):
2. Court:
(If federal court, name the district; if state court, name the county)
3. Case Number:
4. Basic Claim Made/Issues Raised:
5. Name of Judge(s) to whom case was assigned:
6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)
7. Approximate date of filing lawsuit:
United States District Court i] Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document1 Filed 09/30/20 Page 6 of 10 PagelD #: 6

Attachment A
8. Approximate date of disposition. Attach Copies:
C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

 

 

 

sought.
E. Did you exhaust available administrative remedies?
O Yes O No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document1 Filed 09/30/20 Page 7 of 10 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3. Grounds for dismissal: frivolous © malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1: Af¢f/' 2h Phbsh KSeakched my) CeV/or

Kae KF ~2e 8 taking al 2 p55  Of-0 pekePrs
HthAis i. ain ele rhe [7 a Vow olin" F=DIFYL

 

 

 

Supporting Facts: CC, leak Lyset te 161 Record

 

United States District Court 13 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 8 of 10 PagelD #: 8

Attachment A

 

 

 

 

CLAIM 2: Wie. nha LLY EM, As ted tH Le A inlies
& eles Fl aj. HS Alf Sebiot Myed{ea/)

 

 

Su orting Facts: Check’ ££ 2, alth Ss het ce hooco pel 4
DW LMakch Bo Ye. vn the Oke beige.

 

 

 

CLAIM 3: Dex ig daw ui Lt USa.2 Ve feof fin Le Lo
te Whi fe. 34 Zia bay beets. Thi b2thg Llaz BFE

a HV 56N_ Z

 

 

 

 

 

 

 

 

 

Supporting Facts: A44 L/ ‘Pnebb So DHL Ki C Cob
/ Y
CLAIM 4: Ja fey dyes iP hae ners Pook pars l ‘eed
Prin Cult Lone 2 Mo dhe le ££. Thi fro. ng Flat nti th
D/A BA

 

 

 

Supporting Facts Ab. Wit i ye3$

 

 

United States District Court i4 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document1 Filed 09/30/20 Page 9 of 10 PagelD #: 9

Attachment A

 

 

 

CLAIMS: BLL Ayad 6 ake © IA 2h Able J a ahe,
ox fable uch tf the Porch jE BP A.

 

 

 

 

 

 

 

 

LI 2s
Supporting Facts: ~he fe. (3S Ac cote ks a. . A CVT Leh
a tthelé inthe Tez / LLL 3 ALR Lyre
Mire? ch. Sate?) mae padaches atic head

VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

Plainti tt: HNS Ms

  
     

 

 

 

JN) Back tia Fee LE puUF? ana IT Lf bavattse
Peck : Lf. Peaok Ys Aah aye, (ge. tf
Last wee. ke do Ach. a E yet) ‘Ca | ableton.

 

 

 

Vil. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no aa arguments. Cite no cases or statutes.

LILY Ajmactiass that 1 be te ed Five

 

 

 

fs Sef alt pats TZ dofe petals Leac »Ltck. HELE
pra: LLgeoV | At hep Thess a tie SPL by 2 ad nel TbecPhain
Ysa the Cott seeflalnpfP goluusih ijn peprba

 

 

United States District Court 15 Northern District of West Virginia-2013
Case 3:20-cv-00189-GMG-RWT Document 1 Filed 09/30/20 Page 10 of 10 PagelD #: 10

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at 7 / % V4 Kus f on g — 25 -X ?

(Location) (Date)

/ f
YourSignature

 

United States District Court 16 Northern District of West Virginia-201]3
